                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TIANJIN MOTOR DIES CO., LTD.,

      Plaintiff/Counter-Defendant,               Case No. 19-cv-13215
                                                 Hon. Matthew F. Leitman
v.

DIETECH NORTH AMERICA, LLC,

     Defendant/Counter-Plaintiff.
__________________________________________________________________/

           ORDER TERMINATING AS MOOT DEFENDANT’S
                 MOTION TO DISMISS (ECF No. 5)

      Now pending before the Court is Defendant DieTech North America’s Motion

to Dismiss Counts II–V of Plaintiff Tianjin Motor Dies’ Complaint (ECF No. 5).

After Defendant filed its motion, Tianjin filed an Amended Complaint (ECF No.

11). DieTech then filed an Answer to Plaintiff’s Amended Complaint (ECF No. 12).

Accordingly, the Court TERMINATES AS MOOT Defendant’s Motion to

Dismiss (ECF No. 5).

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: February 6, 2020




                                       1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 6, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
